Dear Chief Pelican:
In response to your first question, an alderman for the Town of Kinder, who holds local elective office in a political subdivision of this state, is prohibited by law from holding the full-time appointive office of deputy sheriff.  R.S. 42:63(D) of the state Dual Officeholding and Dual Employment Law provides, in pertinent part:
  D. No person holding an elective office in a political subdivision of this state shall at the same time hold another elective office or full-time appointive office in the government of this state or in the government of a political subdivision thereof.
However, the law does not prohibit the alderman from also holding the position of part-time deputy sheriff.1
In response to your second question, the law prohibits a member of the parish governing authority from holding any office or employment with the sheriff, whether full-time or part-time.  R.S. 42:63(D) pertinently provides:
  In addition no sheriff, assessor, or clerk of court shall hold any office or employment under a parish governing authority or school board, nor shall any member of any parish governing authority or school board hold any office or employment with any sheriff, assessor, or clerk of court.
We assume the exemption of R.S. 42:66(L)(1), quoted below, is inapplicable.  The statute provides:
  L.  (1)  Nothing in this Part shall be construed to prevent a deputy sheriff from holding the office of either mayor or alderman of a municipality, provided such municipality has a population of two thousand or less, according to the latest federal decennial census.
Should you have further questions in which we may provide assistance, please contact this office.
Very truly yours,
                            RICHARD P. IEYOUB ATTORNEY GENERAL
                        BY: ________________________________ KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL
KLK:ams
1 R.S.  42:62(4) and (5) provide:
  (4) "Full-time" means the period of time which a person normal works or is expected to work in an appointive office or employment and which is at least seven hours per day of work and at least thirty-five hours per week of work.
  (5) "Part-time" means the period of time which a person normally works or is expected to work in a appointive office.